marvin e debough petitioner v commissioner of internal revenue respondent docket no filed date p sold his primary residence in pursuant to an install- ment sale agreement the buyers’ indebtedness was secured_by the residence pursuant to sec_121 p excluded dollar_figure in gain on the sale in the buyers defaulted on the deed and p reacquired the property in a notice of defi- ciency to p r determined that p was required to recognize long-term_capital_gain on the reacquisition of the property including the dollar_figure that p had previously excluded from gain held p is required to recognize long-term_capital_gain on the reacquisition of the property pursuant to sec_1038 including gain previously excluded under sec_121 matthew l fling for petitioner john schmittdiel and randall l eager for respondent opinion nega judge respondent determined a deficiency in peti- tioner’s federal_income_tax under sec_1038 of dollar_figure for taxable_year the sole issue in this case is whether petitioner underreported his long-term_capital_gains as a result of his failure to recognize gain pursuant to sec_1 all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie united_states tax_court reports on the reacquisition of property where gain had been previously excluded under sec_121 background all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found except as stated below petitioner resided in delano minnesota at the time he filed his petition petitioner purchased his personal_residence and the sur- rounding acres of mixed-use land property in for dollar_figure on date petitioner agreed to sell the property to the stonehawk corp and catherine constantine properties inc buyers on a contract_for_deed of dollar_figure the contract included the following terms a purchaser shall pay to seller at his direction the sum of one million four hundred thousand and no big_number as and for the pur- chase price purchase_price for the property payable as follows dollar_figure in hand paid receipt of which is hereby acknowledged interest shall accrue on date the balance of dollar_figure shall be paid as follows the sum of dollar_figure is due on date plus interest at the rate of five percent per annum the balance of dollar_figure shall be paid as follows the sum of dollar_figure which includes interest at the rate of five percent per annum shall be made on the 11th day of date and the 11th day of date and a like sum on the same two days of each year thereafter until date when the entire balance shall become due and payable petitioner originally reported an adjusted_basis in the property of dollar_figure petitioner calculated his basis in the property by adding i half of dollar_figure-the original cost of the home ii half of dollar_figure-capital improvements before sale iii dollar_figure-stepped-up basis from his deceased spouse and iv dollar_figure-commissions and other expenses of sale in the parties’ joint stipulation of facts respondent and petitioner stipulated a basis of dollar_figure using his origi- petitioner’s purchase cost is listed in various filings with the court as either dollar_figure or dollar_figure the parties’ joint stipulation of facts uses dollar_figure as his cost_basis and we use this number in our calculation of pe- titioner’s adjusted_basis we are unsure how petitioner and respondent arrived at this number verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie debough v commissioner nally calculated basis of dollar_figure petitioner reported gain on the sale of the property of dollar_figure the difference between the gross sale price of dollar_figure and the adjusted_basis of dollar_figure after his wife’s death petitioner received a dollar_figure pay- ment related to the sale of the property during the tax- able year petitioner and his deceased spouse reported this income on form_6252 installment_sale income attached to their form_1040 u s individual_income_tax_return for the taxable_year petitioner and his deceased spouse cal- culated their reportable gain for tax_year by i excluding dollar_figure of gain pursuant to sec_121 ii calcu- lating their gross_profit_percentage by dividing the dollar_figure in remaining gain dollar_figure - dollar_figure dollar_figure by the dollar_figure sale price exclusive of commissions and other costs of sale and iii multiplying the gross_profit_percentage by the amount of money received in petitioner reported installment_sale gain for of dollar_figure on the basis of these calculations petitioner received another dollar_figure payment related to the property during which he reported on his form_1040 using the same gross_profit_percentage as he used for petitioner reported dollar_figure in taxable gain on his return petitioner received a dollar_figure payment related to the property during which he reported on his form_1040 again using the same gross_profit_percentage as he had used for and petitioner reported gain of dollar_figure for in total petitioner reported dollar_figure in gain over the course of tax years and subsequently the buyers failed to comply with the terms of the contract_for_deed on date petitioner’s agent served the buyers with a notice of cancellation of contract_for_deed the buyers failed to cure the default or to respond to the notice of cancellation of contract_for_deed as a result petitioner reacquired the property on or about date petitioner incurred dollar_figure in costs related to repossession of the property petitioner treated his reacquisition of the property in as a reacquisition of property in full satisfaction of indebted- however stipulations are generally treated as conclusive admissions rule e we therefore accept the parties’ stipulated basis verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie united_states tax_court reports ness under sec_1038 petitioner recognized dollar_figure in the form of long-term_capital_gains related to the reacquisition of the property on his form_1040 petitioner subsequently filed an amended form 1040a u s individual_income_tax_return for that removed the dollar_figure in long-term cap- ital gains however the parties have stipulated and agreed that petitioner was at a minimum obligated to report dollar_figure in long-term_capital_gains related to the sale and reacquisition of the property for the taxable_year respondent mailed petitioner a notice_of_deficiency notice dated date prepared by the st paul office of the internal_revenue_service irs with respect to tax_year in the notice respondent determined that petitioner was required to recognize dollar_figure in long-term_capital_gains related to the sale and reacquisition of the property respondent later recalculated this amount to be dollar_figure because of the omission of the dollar_figure payment petitioner received in taxable_year and respondent’s failure to account for the tax attributable to this payment that peti- tioner had previously reported under the installment_sale_method respondent calculated the dollar_figure in long-term_capital_gains by subtracting the dollar_figure petitioner had reported for tax years and from the total dollar_figure in cash petitioner had received over those same years petitioner timely filed a petition with the court seeking redetermination of the deficiency set forth in the notice i burden_of_proof discussion generally the commissioner’s determinations are pre- sumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the commissioner typically bears the burden_of_proof with respect to any increase in deficiency rule a however because our conclusions are based on the prepon- derance of evidence we need not decide whether petitioner or respondent bears the burden_of_proof see 131_tc_185 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie debough v commissioner ii interplay of sec_121 and sec_1038 the sole issue for decision in this case involves the inter- play between sec_121 and sec_1038 sec_121 allows electing taxpayers to exclude gain resulting from the sale_or_exchange of property if the property has been owned and used as their principal_residence for periods aggregating two or more years over the five-year period before sale sec_121 applies certain limitations on the amount of gain that can be excluded unmarried taxpayers may exclude up to dollar_figure in gain from the sale of a qualifying residence sec_121 married taxpayers meeting certain requirements and filing a joint_return can exclude up to dollar_figure in gain from the sale of a qualifying principal_residence sec_121 taxpayers may exclude gain from the sale of a principal_residence under sec_121 only once every two years sec_121 congress added sec_1038 to the code by the act of sep- tember pub_l_no sec_2 stat pincite before the enactment of sec_1038 reacquisition of real_property was treated as a taxable_exchange under sec_453 s rept no pincite 1964_2_cb_828 if as in this case the initial sale of the property was reported as an installment_sale gain_or_loss on reacquisition of the property was treated as the difference between the fair_market_value of the property at the time of reacquisition including improvements thereon and the basis of the pur- chaser’s obligations which were discharged by the reposses- sion of the property sec_1 b income_tax regs congress added sec_1038 to remedy situations where tax- payers were forced to recognize gain upon repossession_of_property by reference to the fair_market_value at the time of repossession s rept no supra pincite c b pincite congress believed measuring gain in this manner was inappropriate because the taxpayer was actually in no better position than he was before he made the sale valuation at the time of repossession was difficult to tax the initial seller on gain at the time of repossession was to tax him on gain not yet realized and because the taxpayer had not received a monetary return with respect to the property funds to pay the taxes may be unavailable verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie united_states tax_court reports 88_tc_541 citing s rept supra c b pincite sec_1038 provides rules for computing gain when a seller repossesses real_property in satisfaction of a debt secured_by that real_property generally sec_1038 restores the seller to his position before the sale of the prop- erty by ignoring gain_or_loss upon repossession however if the seller has received money and other_property as payments before the repossession sec_1038 taxes the seller on gain attributable to these payments to the extent that these amounts have not previously been reported as income sec_1038 s rept no supra pincite c b pincite see also 76_tc_1018 congress intended that the gain which a taxpayer would be responsible for reporting upon reposses- sion should not exceed the payments he actually had received prior to that time specifically sec_1038 and b pro- vides sec_1038 certain reacquisitions of real_property a general_rule -if- a sale of real_property gives rise to indebtedness to the seller which is secured_by the real_property sold and the seller of such property reacquires such property in partial or full satisfaction of such indebtedness then except as provided in subsections b and d no gain_or_loss shall result to the seller from such reacquisition and no debt shall become worthless or partially worthless as a result of such reacquisition b amount of gain resulting - in general -in the case of a reacquisition of real_property to which subsection a applies gain shall result from such reacquisition to the extent that- a the amount of money and the fair_market_value of other prop- erty other than obligations of the purchaser received prior to such reacquisition with respect to the sale of such property exceeds b the amount of the gain on the sale of such property returned as income for periods prior to such reacquisition limitation -the amount of gain determined under paragraph resulting from a reacquisition during any taxable_year beginning after the date of the enactment of this section shall not exceed the amount by which the price at which the real_property was sold exceeded its adjusted_basis reduced by the sum of- a the amount of the gain on the sale of such property returned as income for periods prior to the reacquisition of such property and verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie debough v commissioner b the amount of money and the fair_market_value of other prop- erty other than obligations of the purchaser received with respect to the sale of such property paid or transferred by the seller in connection with the reacquisition of such property for purposes of this paragraph the price at which real_property is sold is the gross_sales price reduced by the selling commissions legal fees and other expenses incident to the sale of such property which are properly taken into account in determining gain_or_loss on such sale gain recognized -except as provided in this section the gain determined under this subsection resulting from a reacquisition to which subsection a applies shall be recognized notwithstanding any other provision of this subtitle a seller who reacquires sec_1038 property adjusts his basis in the property in accordance with sec_1038 which provides sec_1038 basis of reacquired real_property -if subsection a applies to the reacquisition of any real_property the basis of such property upon such reacquisition shall be the adjusted_basis of the indebtedness to the seller secured_by such property determined as of the date of reacquisition increased by the sum of- the amount of the gain determined under subsection b resulting from such reacquisition and the amount described in subsection b b if any indebtedness to the seller secured_by such property is not dis- charged upon the reacquisition of such property the basis of such indebtedness shall be zero congress contemplated the potential interaction between sec_1038 and sec_121 by including sec_1038 which provides sec_1038 principal residences -if- subsection a applies to a reacquisition of real_property with respect to the sale of which gain was not recognized under sec_121 relating to gain on sale of principal_residence and within year after the date of the reacquisition of such property by the seller such property is resold by him then under regulations prescribed by the secretary subsections b c and d of this section shall not apply to the reacquisition of such prop- erty and for purposes of applying sec_121 the resale of such prop- erty shall be treated as a part of the transaction constituting the original sale of such property sec_1038 provides taxpayers with a special rule that in effect ignores the repossession where the residence is again sold in a reasonable_time s rept no supra pincite c b pincite verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie united_states tax_court reports petitioner and respondent agree that sec_1038 does not govern the instant case since petitioner did not resell the property within one year of repossession however they dis- agree about the import of sec_1038 respondent argues that sec_1038 confirms that congress was aware of the interplay between sec_1038 and sec_121 and drafted sec_1038 as a limited response thereto the absence of a more generous provision regarding the overlap of sec_1038 and sec_121 confirms that congress intended for taxpayers in petitioner’s situation to be treated under the general rules of sec_1038 petitioner argues that if congress had intended to completely nullify the sec_121 exclusion upon reacquisition of a taxpayer’s principal_residence it would have drafted a provision explicitly so stating respondent further argues that because petitioner does not meet the requirements for special treatment under sec_1038 he is governed by the general_rule under sec_1038 requiring him to recognize gain upon repossession of the property to the extent of money and other_property received before repossession for the reasons enumerated below we agree with respondent a sec_1038 applies to sale and reacquisition of the property the general_rule of sec_1038 is that if a sale of real_property gives rise to indebtedness to the seller which is secured_by the sold property and the seller reacquires such property in partial or full satisfaction of such indebtedness the seller does not recognize gain_or_loss upon the reacquisi- tion conners v commissioner t c pincite sec_1038 requires the seller to recognize gain if he has received money or other_property to the extent these amounts exceed the amount of gain on the sale returned as income before reacquisition by its terms petitioner’s sale of his principal_residence and subsequent reacquisition in satisfaction of indebtedness secured_by the property falls within the ambit of sec_1038 petitioner sold the property to the buyers in exchange for the contract_for_deed which evidenced the buyers’ indebt- edness and petitioner’s security_interest in the property after the buyers defaulted on the contract_for_deed peti- tioner reacquired his former residence in full satisfaction of verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie debough v commissioner the indebtedness secured_by the property stated simply sec_1038 applies squarely to the facts at issue the only remaining inquiry then is whether petitioner must recog- nize gain previously excluded by reason of the sec_121 exclusion b petitioner must recognize gain previously excluded under sec_121 since sec_1038 applies to the reacquisition of the prop- erty we proceed to determine whether petitioner must recog- nize gain previously excluded under sec_121 a reading of the statute leads to two important conclusions i sec_1038 expressly contemplates the sale and subsequent reacquisition of a seller’s principal_residence and ii other than sec_1038 sec_1038 does not contain any provi- sion that would allow a taxpayer to exclude sec_121 gain resulting from a sale and subsequent reacquisition of a prin- cipal residence as previously discussed sec_1038 contains a special rule for when the property sold is the taxpayer’s principal_residence and the taxpayer resells the residence within one year of reacquisition in fact sec_1038 is titled prin- cipal residences indicating that congress foresaw the poten- tial interaction of sec_1038 and sec_121 sec_1038 thus operates as an exception to the general_rule of sec_1038 when the subject property is the seller’s principal_residence sellers fulfilling the requirements of sec_1038 are essentially allowed to collapse the initial sale and subsequent resale into one transaction the legislative_history behind the sec_1038 exception is unclear as to why congress lim- ited the exception to sellers who resell property within one year of reacquisition whatever the reasoning behind the exception the relief offered by sec_1038 is clearly lim- ited to those sellers who resell their principal residences within one year of reacquisition since petitioner did not resell the property within one year of reacquisition he is ineligible for the sec_1038 exception and must recog- nize gain in accordance with the general rules of sec_1038 petitioner argues that t he statute is devoid of any lan- guage indicating that the s ection exclusion would be disallowed on a reacquisition petitioner also argues that we verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie united_states tax_court reports should interpret the absence of any specific provision in sec_1038 mandating recognition of previously excluded sec_121 gain to mean that sec_1038 does not apply to recapture sec_121 gain under any circumstances to the contrary the flush language of sec_1038 specifically provides that sec_1038 c and d shall not apply to the reacquisition of a principal_residence but only if the seller resells the residence within one year of reacquisition petitioner is understandably confused since the special rule_of sec_1038 is stated in the negative sellers who reacquire a principal_residence but then resell it within one year do not have to recognize gain under sec_1038 however the positive rule can be stated thusly sellers who reacquire a principal_residence but do not resell it within one year must recognize any gain under sec_1038 because unless sec_1038 applies sec_1038 overrides the exclusion under sec_121 additionally the special rule in sec_1038 calls to mind the statutory canon of construction expressio unius est exclusio alterius meaning that if a statute provides specific exceptions to a general_rule we may infer that congress intended to exclude any further exceptions ‘in the absence of evidence of a contrary legislative intent ’ 499_us_160 quoting 446_us_608 68_tc_413 aff ’d sub nom 589_f2d_123 3d cir here sec_1038 is the only exception to the general_rule of sec_1038 requiring recognition of gain to the extent a seller receives money and other_property before reacquisition we are disinclined to carve out other exceptions to sec_1038 where congress has not expressly done so c recognition of gain conforms with the intent of sec_1038 and the economics of the transaction congress enacted sec_1038 to remedy the hardship worked on sellers forced to recognize gain_or_loss purely on account of fluctuations in fair_market_value where upon repossession the sellers are in a position substantially_similar to the position they were in before the sale however congress limited the nonrecognition of gain only to any change in the value of the underlying property not to cash verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie debough v commissioner or other_property received by the seller before reacquisition sec_1038 s rept no supra pincite c b pincite your committee believes that it is inappropriate to measure gain upon repossession by reference to the fair_market_value of the repossessed property apart from any payments he may have received he actually is in no better position than he was before he made the sale emphasis added sec_1038 requires recognition of gain where a seller receives money or other_property before reacquisition and therefore occupies an improved posi- tion after reacquisition petitioner received dollar_figure in cash before the reacquisi- tion of his former principal_residence petitioner has received money as defined within sec_1038 that exceeds gain previously returned as income on the sale of the property during periods before the reacquisition we see nothing unfair in the code’s taxing petitioner on receipt of this income as he is actually in a better position than he was before the sale by virtue of having ownership over both the property and dollar_figure see also hovhannissian v commis- sioner tcmemo_1997_444 74_tcm_752 sec_1038 ensures that all receipts of cash and other_property by the seller prior to reacquisition are taxed as income to return the seller to as close to status quo ante with respect to the reacquired_property as circumstances will permit the sec_1038 requirement of recognition of gain is mandatory and does not excuse any taxpayer from recognizing gain and paying taxes thereon greene v commissioner t c pincite see also kregear v commis- sioner tcmemo_1987_258 53_tcm_869 the language of sec_1038 however is manda- tory we may not disregard the plain language of the statute our decision ensures that tax treatment of the trans- actions matches the underlying economic reality petitioner received dollar_figure in income and is taxed on that income absent any applicable_exclusion or deduction d our interpretation of sec_1038 accords with basic federal_income_tax principles respondent contends and we agree that application of sec_1038 to the case at hand is consistent with the funda- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie united_states tax_court reports mental tenets of federal tax law gross_income has long been defined to include any accession to wealth clearly realized and over which the taxpayer has complete dominion 348_us_426 petitioner attempts to counter this basic principle of tax law by arguing that every exclusion or deduction pro- vided by congress creates an exception to the taxation of wealth ascended to and it is not reasonable to assume that by remaining silent on the question congress intended to nullify a tax_benefit it has created as noted sec_1038 is not silent on the taxation of gain previously excluded under sec_121 since sec_1038 provides a special rule for sellers who resell a principal_residence within one year of reacquisition further petitioner’s argument acknowledges that it is congress who must create exclusions and deductions in order for taxpayers not to be taxed on the receipt of income and congress has not created any exclu- sion or deduction applicable to petitioner petitioner’s dollar_figure is clearly an accession to wealth and we agree with respondent that sec_1038 in the absence of any statutory exceptions mandates inclusion of that amount in petitioner’s gross_income in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a debough jamie
